Citation Nr: 1419157	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-14 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with adjustment disorder and depressed mood prior to October 24, 2007.

2.  Entitlement to a rating in excess of 30 percent for PTSD with adjustment disorder and depressed mood from October 24, 2007.

3.  Entitlement to an initial rating in excess of 10 percent for deep venous thrombosis (DVT), protein deficiency, and hyperhomcosysteinemia of the right leg.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to July 2006, including service in Iraq from February 2003 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction of the claims folder has since been transferred to the Denver, Colorado, RO.

The Veteran was duly scheduled to testify before a member of the Board in June 2010.  The Veteran did not appear for this hearing and has not given a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. §§ 20.704(d) (2013) (providing that failure to appear for a scheduled hearing will be processed as though the request for hearing had been withdrawn).

This case was previously before the Board in December 2011 at which time it was remanded for further development.  In compliance with the remand, VA has obtained records of pertinent medical treatment; provided the Veteran with adequate examinations concerning his claims; and readjudicated the appeal.  The Board finds that there has been substantial compliance with the remand directives and no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of the Veteran's entitlement to an initial rating in excess of 10 percent for DVT, protein deficiency, and hyperhomcosysteinemia of the right leg is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to October 24, 2007, the Veteran's PTSD with adjustment disorder and depressed mood was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.

2.  As of October 24, 2007, the Veteran's PTSD with adjustment disorder and depressed mood has been productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for PTSD with adjustment disorder and depressed mood are met for the period prior to October 24, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating of 50 percent for PTSD with adjustment disorder and depressed mood are met for the period beginning October 24, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's psychiatric disability claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs) and VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Pursuant to the December 2011 remand directives, recent VA treatment records have been associated with the Veteran's file and the Veteran was afforded a VA examination in January 2012.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  The Board finds that the examination and accompanying opinion are adequate as they are based on review of the Veteran's relevant medical history, the examiner provided clear conclusions with supporting data, and the examiner offered reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

By way of background, the RO granted service connection for a psychiatric disorder (adjustment disorder with depressed mood) and assigned a 10 percent rating, effective from July 29, 2006, in a November 2006 rating decision.  In May 2009, the RO increased the Veteran's rating to 30 percent, effective from October 24, 2007, and acknowledged that service connection for PTSD was established.  As the Veteran filed a timely notice of disagreement and substantive appeal (Form 9) with regard to the November 2006 rating decision, the issue before the Board is the Veteran's entitlement to an increased initial rating.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating. 38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The General Rating Formula for Mental Disorders, which is set forth in 38 C.F.R. § 4.130, provides in pertinent part:

A 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

This rating schedule is based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); and a score between 61 and 70 is assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).

VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  See Mittleider v. West, 11 Vet. App. 181 (1998).

A June 2006 examination report of a general examination notes that the Veteran has had a sleep disorder since August 2005 and that he was taking medication for anxiety and depression.  The Veteran reported having interpersonal relationship difficulties, loss of control or potential for violence, and substance abuse problems.  The examiner noted that the Veteran's affect, mood, judgment, and comprehension of commands were normal and he was adjudged to be capable of managing his personal financial affairs.  The Veteran did not demonstrate obsessive behavior or demonstrate that he has experienced hallucinations or delusions.

During another June 2006 examination, the Veteran reported that he was in conflict with his neighbors and that he experiences depression and irritability.  During this evaluation, the Veteran was alert and oriented, demonstrated fluent and unpressured speech with logical progression, demonstrated good remote and recent memory, was adequately groomed, and was pleasant and cooperative.  He demonstrated full affect with mild dysphoria and denied having perceptual distortions or delusions.  The evaluating clinician assigned a GAF score of 65.

Treatment records dated July 2006, which is contemporaneous to the Veteran's separation from active service, indicate that his psychomotor skills, speech, and hygiene/grooming were normal at that time.  His thought processes were logical, linear, and goal-directed; he was negative for suicidal or homicidal ideation; his cognition was intact; his mood was okay; and his insight, impulse, and judgment were good.  The evaluating clinician assigned a GAF score of 65.

VA treatment records dated April 2007, a June 2007 polytrauma psychosocial evaluation, and May 2008 letter from a VA clinician show that the Veteran has experienced the following symptoms: nightmares, depression, insomnia, intrusive thoughts, poor concentration, memory problems, irritability, constant agitation, indecisiveness, anhedonia, low motivation, increased psychomotor agitation, isolative behavior, poor energy, feelings of hopelessness, hyperstartle, hypervigilance, and road rage.

The report of an April 2009 VA examination documents the Veteran's report that he began to have significant difficulties in his first marriage after serving in combat.  He reported that he was employed and that it was going well, but that he missed 10 days of work due to physical and mental problems over the previous 7-8 months.  The Veteran's reports and examiner's findings were consistent with the other evidence of record.  Notably, however, the examiner found only minor deficit in the Veteran's working memory and focus.  The Veteran was diagnosed with dysthymic disorder, moderate to severe; anxiety disorder, not otherwise specified; and alcohol abuse.  The examiner assigned a GAF score of 59, and noted that the Veteran had occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to his symptoms.

VA treatment records from May 2008 through January 2012 indicate that the Veteran presented with subdued affect, anxious state, and subdued or "okay" mood on a consistent basis over this time period.  These records indicate that the Veteran was well dressed and groomed, alert and oriented, his thoughts were organized, he did not demonstrate suicidal or homicidal ideation, and work was going well.

The examiner who conducted the Veteran's most recent VA examination in January 2012 documented the Veteran's report that he works full-time, performs his job-related tasks satisfactorily, and gets along with others.  However, he also reported that he continues to miss work due to occasionally not feeling up to going to work and reiterated some of his previous reports, including insomnia, intrusive memories, and depressed mood.  Again, it was noted that the Veteran exhibited minor deficit in working memory and focus.  He was assigned a GAF score of 58 and the examiner opined that the Veteran's psychiatric disability causes occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to his symptoms, but that he generally shows satisfactory functioning with regard to routine behavior, self-care, and normal conversation.

In addition to reviewing medical evidence, the Board must also consider the lay statements of record.  In doing so, the Board acknowledges the Veteran's October 2007 notice of disagreement with the November 2006 rating decision in which he contended that he has experienced symptoms such as depression, insomnia, excessive worrying, nightmares, outbursts of anger, fear for his safety, constant agitation and impatience, unhappiness, jumpiness, isolation from other people and from his family, lack of interest in sex and relationships, lack of desire and energy to bathe and groom himself, lack of ability or desire to take care of his personal business and finances, hopelessness, and lack of quality of life.  The Veteran is competent to relay the symptoms of his psychiatric disorders.  See Layno, 6 Vet. App. at 470.

After careful review of the evidence, the Board finds that the preponderance of evidence demonstrates that disability due to the Veteran's psychiatric disorders has approximated the schedular criteria for a rating of 30 percent, and not more, for the period prior to October 24, 2007.  In assigning this rating, the Board notes that the Veteran has made regular reports of anxiety, depression, hypervigilance, chronic sleep impairment, and mild memory loss during this period.  The Board finds that a higher rating is not warranted for this period because the Veteran's disability did not result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Specifically, the Veteran presented with normal affect, mood, judgment, and comprehension; his speech and thought processes were normal; he did not experience disorientation, delusions, or hallucinations; and he denied suicidal or homicidal ideation.  The Board acknowledges the Veteran's June 2006 report that he has had conflict with his neighbors, but notes that the Veteran also reported that he has called the police to avoid further confrontation, and thus, there is no indication that the Veteran has demonstrated impaired impulse control that has resulted in periods of violence, or similar symptomatology.  Notably, during this period, the Veteran was assigned GAF scores that are associated with "mild" or "moderate" symptomatology.

For the period from October 24, 2007, the Veteran's psychiatric disability has been productive of subdued affect, subdued mood, low motivation, and minor deficit in working memory and focus.  His disability has also affected his attendance at work, reducing his reliability.  The Board finds that these symptoms approximate a rating of 50 percent during this period, which is also characterized by a decline in the Veteran's assigned GAF scores.  The assigned scores indicate that clinicians consistently evaluated the Veteran's symptoms to be "moderate" during this period.

Notably, the record does not show that the Veteran has ever exhibited symptoms such as suicidal ideation or act, obsessional rituals, some or persistent danger of hurting self or others, failure to maintain minimal personal hygiene, near-continuous panic or depression, abnormal speech, gross impairment in communication, disorientation, more than minor memory loss, hallucinations, delusions, or an inability to establish and maintain effective relationships-symptoms that are associated with ratings of 70 and 100 percent.  The record also fails to show that he has ever been assigned GAF scores in ranges that correspond to this symptomatology.

Also, while the Veteran has regularly reported having depression, there is no indication that this symptom has affected his ability to function independently, appropriately, and effectively.  In his October 2007 notice of disagreement, he reported that he lacks the desire to take care of his personal business and finances, but the Board finds multiple reports that he is capable of doing so are more probative with regard to this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  In addition, the Board finds that the Veteran's October 2007 report that he has a lack of interest in relationships is indicative of difficulty in establishing and maintaining relationships and not an inability to establish and maintain relationships.  For the same reasons, the Board finds that the Veteran's report that he lacks desire to bathe and groom himself does not indicate that he has actually neglected to maintain his hygiene or is incapable of doing so, as treatment record include multiple reports by clinicians that the Veteran was either well or adequately groomed.  The Board finds, therefore, that a rating higher than 50 percent is not warranted.

In sum, the Board finds that the disability picture that is presented by the entire record demonstrates that a rating of 30 percent, but no higher, is warranted prior to October 24, 2007 and a rating of 50 percent, but no higher, is warranted from October 24, 2007 for the Veteran's PTSD with adjustment disorder and depressed mood.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability because he has demonstrated mild to moderate impairment due to his psychiatric disability, which has been productive of symptoms such as anxiety, depression, insomnia, hypervigilance, hyperstartle, intrusive memories, isolative behavior, interpersonal relationship difficulties, dysphoria, irritability, anhedonia, low motivation, minor deficit in working memory and focus, subdued affect, subdued mood, and reduced reliability at work-manifestations that are all contemplated by the rating criteria.  Thus, the criteria are adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.

Additionally, the record reflects that the Veteran is employed on a full-time basis.  Thus, consideration of the question of the Veteran's entitlement to a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

ORDER

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating, but no higher, for PTSD with adjustment disorder and depressed mood is granted for the period prior to October 24, 2007.  

Subject to the law and regulations governing payment of monetary benefits, a 50 percent rating, but no higher, for PTSD with adjustment disorder and depressed mood is granted for the period from October 24, 2007.  


REMAND

In a March 2014 brief, the Veteran's representative reported that the Veteran is experiencing more severe symptoms associated with his DVT that were not captured by his VA examination, including worsening phlebitis.  As such, the Board must remand this claim so that VA may provide a contemporaneous examination to assess the current nature, extent, and severity of this condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board has no discretion in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent, and severity of his DVT, protein deficiency, and hyperhomcosysteinemia.  These statements may also address the impact of these conditions on the Veteran's ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Associate with the claims folder, physically or electronically, VA medical records dated from February 2012 to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  After physically or electronically associating all pertinent records with the claims folder, provide the Veteran with an appropriate VA examination to determine the nature and severity of his DVT.  The claims folder should be made available to and reviewed by the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the conditions, as appropriate, including the Veteran's accounts of symptomatology.  All necessary testing should be completed with the relevant findings reported in detail, and all opinions provided should be supported by clearly stated rationale.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

The examiner should comment on the extent to which the Veteran's disability results in:

(a) Intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.

(b) Persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.

(c) Persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

(d) Persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.

(e) Massive board-like edema with constant pain at rest

4.  Then, readjudicate the issue on appeal with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


